                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

1
                                                                     Apr 03, 2020
2                                                                        SEAN F. MCAVOY, CLERK

3
4                               UNITED STATES DISTRICT COURT
5                            EASTERN DISTRICT OF WASHINGTON
6    ARTHUR FRANK CARDENAS,
                                                       No.   2:14-CR-0087-WFN-1
7                               Movant,
                                                       ORDER DENYING § 2255 MOTION
8           -vs-
9    UNITED STATES OF AMERICA,
10                              Respondent.
11
12         Before the Court is Movant's 28 U.S.C. § 2255 Motion to Vacate, Set Aside or Correct
13   Sentence. ECF No. 188. The Motion is submitted by Mr. Cardenas, who is appearing pro
14   se in these proceedings.
15         The Court issued an Order directing the Government to respond to Mr. Cardenas'
16   § 2255 claim that he received ineffective assistance of counsel during plea negotiations. Mr.
17   Crowley allegedly failed to explain the evidence against Mr. Cardenas and the effect of the
18   Guidelines. The Court later authorized Mr. Cardenas to raise an additional claim arising
19   from the Supreme Court's decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).
20         Rather than address the substance of Mr. Cardenas' first claim, the Government notes
21   that this Court previously addressed several allegations of ineffective assistance of counsel,
22   including issues surrounding the plea negotiations. Consequently, the Government argues
23   that Mr. Cardenas' claims are procedurally defaulted. The Court agrees. With the assistance
24   of appointed counsel, Mr. Cardenas asked the Court to address claims of ineffective
25   assistance prior to sentencing. The Court noted at the time,
26         often issues pertaining to ineffective assistance of counsel are not ripe until
27         post-sentencing. Though as currently alleged, the early filing of the allegations
28         may be appropriate in this case, the Court would consider all claims at a later


     ORDER DENYING § 2255 MOTION - 1
1          date if it were the Defendant's wish to retain his attorney privilege until after
2          sentencing.
3    ECF No. 132. Mr. Cardenas opted to proceed with his claims, so the Court held an
4    evidentiary hearing to address several allegations of ineffective assistance of counsel
5    including one that Mr. Crowley allegedly failed to convey plea offers to Mr. Cardenas. The
6    Court ultimately found that Mr. Crowley performed effective assistance of counsel during
7    the plea negotiations.
8          Mr. Cardenas' current claim of ineffective assistance of counsel is procedurally barred
9    as successive. "A claim is successive if it was raised in an earlier petition, or if it fails to
10   raise a ground for relief that is new or different than a claim raised in an earlier petition and
11   previously determined on the merits." Campbell v. Blodgett, 997 F.2d 512, 515–16 (9th
12   Cir. 1992). "[A] different factual basis or argument asserted to support the same legal theory
13   advanced previously does not constitute a new ground for relief . . . ." Id, at 516.
14   Mr. Cardenas previously argued that Mr. Crowley was ineffective during plea negotiations.
15   He now makes the same claim. Though Mr. Cardenas shifted the alleged facts based on this
16   Court's previous ruling, the kernel of the claim remains the same. Mr. Cardenas is not
17   entitled multiple bites at the apple for the same claim. Therefore, his claim alleging
18   ineffective assistance of counsel during plea negotiations is procedurally barred.
19         Next Mr. Cardenas claims that Rehaif v. United States invalidates his conviction
20   because the Government failed to prove that he knew he was not permitted to possess a
21   firearm. In Rehaif the Supreme Court found that the Government must prove that the
22   Defendant knew that he was a prohibited person. 139 S. Ct. 2191, 2196 (2019). The
23   Government raises meritorious arguments regarding Mr. Cardenas' failure to preserve this
24   issue on appeal, but even applying the Rehaif rule to Mr. Cardenas' case, the Government
25   had ample circumstantial evidence to show that Mr. Cardenas was aware he had previously
26   been convicted of a felony.       Mr. Cardenas has a lengthy criminal history, including
27   convictions such as Felony Riot and First Degree Burglary, both of which are felonies.
28   Further, he previously pled to a state charge of unlawful possession of a firearm which is


     ORDER DENYING § 2255 MOTION - 2
1    not only a felony itself and but also required him to acknowledge that he was previously
2    convicted of a felony.
3               As detailed above, Mr. Cardenas is not entitled to relief pursuant to § 2255. As such,
4    his Motion is denied.
5                                 CERTIFICATE OF APPEALABILITY
6               An appeal of this Order may not be taken unless this Court or a circuit justice issues
7    a certificate of appealability finding that "the applicant has made a substantial showing of
8    the denial of a constitutional right." 28 U.S.C. § 2253(c)(2) (West 2013). This requires a
9    showing that "reasonable jurists would find the district Court's assessment of the
10   constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000).
11   Based on the Court's preceding analysis, the Court concludes that jurists of reason would
12   not differ with the Court's conclusion. Thus, a certificate of appealability should not issue.
13              The Court has reviewed the file and Movant's Motion and is fully informed.
14   Accordingly,
15              IT IS ORDERED that Movant's Motion to Vacate, Set Aside or Correct Sentence
16   by a Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed August 12, 2019,
17   ECF No. 188, is DENIED.
18              The District Court Executive is directed to:
19                 • File this Order,
20                 • Provide copies to counsel and pro se Movant
21                 • Inform the Ninth Circuit Court of Appeals that if the Movant files a Notice of
22                     Appeal that a certificate of appealability is DENIED; AND
23                 • CLOSE the corresponding civil file, 2:19-CV-0278-WFN.
24              DATED this 3rd day of April, 2020.
25
26
                                                       WM. FREMMING NIELSEN
27   03-26-20                                   SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER DENYING § 2255 MOTION - 3
